Citation Nr: 1424186	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-19 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a service-connected cervical spine strain. 

2.  Entitlement to service connection for numbness and pain of the left upper extremity, to include as secondary to service-connected cervical spine strain. 

3.  Entitlement to service connection for numbness of the left lower extremity, to include as secondary to service-connected cervical spine strain. 

4.  Entitlement to service connection for a dental disability for compensation purposes, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to March 1997.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the RO in St. Petersburg, Florida.

A personal hearing was held at the RO in January 2010 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In May 2010, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development, and the case was subsequently returned to the Board.

As noted in the prior remand, a claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the current appeal is limited to the issue of service connection for a dental disorder for compensation purposes.  In April 2011, the Appeals Management Center (AMC) referred the issue of entitlement to service connection for a dental disorder for VA outpatient treatment purposes to the AOJ, but it does not appear that this issue has been adjudicated, and thus the Board does not have jurisdiction over it.  

Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  See 77 Fed. Reg. 4470 (Jan. 30, 2012) (codified at 38 C.F.R. § 3.381(a) (2013)).  This section identifies some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation nevertheless may be service connected for purposes of VA dental treatment under 38 U.S.C. § 1712 and 38 C.F.R. § 17.161.  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations concerning eligibility for dental treatment.

Therefore, in light of the above and the recent amendment to 38 C.F.R. § 3.381, the claim for service connection for a dental disorder for purposes of obtaining VA outpatient dental treatment is again REFERRED to the AOJ for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.  

The issues of entitlement to an increased rating for service-connected cervical spine strain and entitlement to service connection for a left upper extremity disorder and a left lower extremity disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a dental disability for which service connection can be granted for compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for a dental disability for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

There is no debate as to the relevant facts underlying the issue of entitlement to service connection for a dental disorder for compensation purposes.  The compensation claim turns on a simple application of the law to these facts (i.e. whether the Veteran meets the criteria for compensation under 38 C.F.R. §§ 4.150, 17.161(a)).  Whether the Veteran is entitled to such compensation is wholly a matter of interpretation of the pertinent statute and regulations.  Therefore, VA's duties under the VCAA do not apply to this claim.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (the VCAA is inapplicable to matters of pure statutory interpretation).  Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In addition, the Board is referring the issue of entitlement to VA outpatient dental treatment to the AOJ for appropriate action. Any failure to notify or assist him is inconsequential and thus at most no more than harmless error.  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this claim.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the January 2010 Board hearing.

Analysis

The Veteran requests service connection for a dental disability (carious teeth), and contends that this disability was caused by medication used to treat his service-connected PTSD and anxiety disorder.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Generally, service trauma is defined as an injury or wound produced by an external physical force during a service member's performance of military duties. See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).  The term dental trauma does not include, for example, the intended effects of treatment by VA.  See VAOPGCPREC 5-97.  Dental trauma does not include intended results of proper medical treatment provided by the military.  See Nielson, supra.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

The Veteran does not allege any dental injury or dental trauma during service, and in fact has specifically denied this.  See hearing transcript at page 13.

The Veteran's service treatment records in the file document dental treatment, but fail to document any trauma due to an injury or wound.  A VA dental examination was conducted in May 2007.  The evidence of record is silent for any loss of bone due to trauma or teeth which cannot be restored with a suitable prosthesis.  The Veteran specifically denied any dental injury or disease during service at his Board hearing.  The Veteran does not allege tooth loss due to loss of substance of the body of maxilla or mandible through disease such as osteomyelitis (e.g., an infection of the bone).

Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  As he has not been diagnosed with a disability of the teeth for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent to which he seeks service connection for outpatient dental treatment, the Board has already referred this issue for appropriate action.


ORDER

Service connection for a dental condition for VA disability compensation purposes is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for entitlement to an increased rating for a cervical spine disability, and entitlement to service connection for a left upper extremity disorder and a left lower extremity disorder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that his service-connected cervical strain is more disabling than currently evaluated.  The Board observes that the Veteran has other nonservice-connected cervical spine disabilities including degenerative disc disease and degenerative joint disease of the cervical spine.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14.  In other words, symptoms from a nonservice-connected cervical spine disability may not be considered when evaluating the service-connected cervical strain.  However, the United States Court of Appeals for Veterans Claims (Court) has held that when it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require VA adjudicators to resolve this doubt in the Veteran's favor and for all intents and purposes attribute any signs and symptoms in question to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In a March 2014 written brief, the Veteran's representative contended that another VA compensation examination is warranted to determine the current level of severity of the cervical spine disability as the last VA examination was conducted more than three years ago.  The Board notes that the most recent VA compensation examination of the service-connected cervical spine disability was conducted in July 2010.  In light of his contentions, and as the last VA examination was performed nearly four years ago, the Board finds that another VA compensation examination is needed to reassess the severity of the Veteran's service-connected cervical spine disability.  See 38 C.F.R. § 4.2; Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

With regard to the claims for service connection for disabilities of the left upper and lower extremities, including as secondary to the service-connected cervical spine disability, the July 2010 VA examiner determined that there were no current disabilities of these extremities, and did not provide a medical opinion as to these claimed disabilities.  

Service connection may not be granted for any condition unless there is a current disability or disease.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Board finds that the medical evidence of record has been conflicting as to whether or not the Veteran has (or had) disabilities of the left upper and left lower extremities, to include neuropathy or radiculopathy, and that some of the prior medical evidence has indicated a diagnosis of a current disability.  He has been diagnosed with cervical radiculitis (see service treatment record dated in November 1996), cervical radiculopathy (see July 1998 VA outpatient treatment record), and "cervical pain extending down arm" (see November 2006 private medical record from Donaldsonville Hospital).  The December 2001 VA examiner diagnosed cervicobrachial pain likely secondary to mild degenerative disease, and opined that the Veteran had no current radiculopathy although he probably did have intermittent radicular symptoms.  The July 2007 VA examiner found no current cervical radiculopathy but stated that the missing final pages of a private consultation report from Tallahassee Neurologic Group might indicate otherwise.  The July 2010 VA examiner did not comment on these prior diagnoses.  On remand, the VA examiner is asked to reconcile the above diagnoses.

And, as noted in the prior remand, the Veteran previously submitted three pages of November 29, 2006 private medical record from Dr. C., of Tallahassee Neurological Clinic.  It is clear that the final pages of this report are missing.  The AMC wrote to the Veteran in May 2010, and asked him to submit an updated release so that VA could attempt to obtain a complete copy of this record.  The Veteran did not respond to this request, and thus the claims file still does not contain a complete copy of this pertinent record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

Pertinent ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for cervical spine disability or disabilities of the left upper or left lower extremities since 2006.

With his authorization, obtain all identified records that are not already in the claims file, and associate them with the paper or electronic claims file.

In particular, attempt to obtain a complete copy of the November 29, 2006 private medical record from Dr. C., at Tallahassee Neurological Clinic, and any other relevant medical records from that office dated since December 2006.  (See the Veteran's February 2007 release.)

If attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Then, arrange for another VA compensation examination with an appropriately qualified VA examiner to determine the current nature and severity of the service-connected cervical spine strain, as well as to provide a medical opinion as to whether the appellant has (or had) a left upper extremity disorder and/or left lower extremity disorder that is etiologically related to the Veteran's period of service or his service-connected cervical spine disability. 

The VA examiner is asked to comment on and/or reconcile the prior diagnoses of cervical radiculopathy or radicular symptoms with the findings shown on VA examination in July 2010 and at the current examination.

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on whether there is evidence of limitation of motion of the cervical spine.  The examiner should comment on both active and passive ranges of motion.  The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability due to these factors.  

The examiner should be asked to distinguish between symptoms due to the service-connected cervical strain and those due to any nonservice-connected disabilities of the cervical spine.

If the examiner is unable to determine what measure of the Veteran's cervical spine impairment is attributable to the service-connected cervical strain versus any other cervical spine disabilities that are not service-connected, then the examiner must expressly indicate this.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate the claims on appeal, in light of any additional evidence received since the April 2011 supplemental statement of the case.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


